Case 3:17-cv-12095-PGS-DEA Document 73 Filed 09/09/21 Page 1 of 10 PageID: 715




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

SCOTT BAKER,                                  —




                 Plaintiff,                               Civ. No. 17-12095 (PGS) (DEA)

         v.

JOY CAMARILLO, et al.,                                    OPINION

                 Defendants.


PETER G. SHERIDAN, U.S.D.J.

    I.        INTRODUCTION

         Plaintiff, Scott Baker (“Plaintiff’ or “Baker”), is a state prisoner currently incarcerated at

the New Jersey State Prison (“NJSP”) in Trenton, New Jersey. He is proceeding through

appointed counsel with a civil rights complaint against several remaining defendants, namely: (1)

Joy Camarillo; (2) Ihuoma Nwachukwu; (3) University Behavioral Health; and (4) Rutgers, the

State University of New Jersey (hereinafter collectively the “Moving Defendants”). Presently

pending before this Court is the Moving Defendants’ motion for summary judgment. For the

following reasons, the motion is granted.

   II.        FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiff initially filed suit pro se in state court in June, 2017. That state case was

removed to this Court in November, 2017. As this Court previously noted in a prior opinion, the

complaint alleges as follows:

                According to the Complaint, Plaintiff has been incarcerated since
                at least 2016 and has been taking Lisinopril for high blood
                pressure. He was taken to UMDNJ on May 13, 2016 for a spinal
                injection procedure unrelated to his high blood pressure, at which
                time a surgeon told him Lisinopril was a “bad drug.” (Compi. ¶
                17). The surgeon told Plaintiff he should be taken off Lisinopril as
Case 3:17-cv-12095-PGS-DEA Document 73 Filed 09/09/21 Page 2 of 10 PageID: 716



                it “was dangerous and was not working.” (Compi. ¶ 18). Plaintiff
                asked defendant Joy Camarillo, an APN at NJSP, to prescribe a
                different medication and she agreed. (Compl. ¶ 19). Plaintiff
                alleges that instead of giving him a different medicine, Camarillo
                doubled his dosage of Lisinopril. (Compi. ¶ 20).

                On June 9, 2016, Plaintiffs lip began to swell and he had difficulty
                swallowing. He had a headache and trouble breathing. He assumed
               he was getting sick and went to bed early. He awoke early the next
               morning unable to breathe. (Compi. ¶[ 21-22). A nurse saw
               Plaintiffs distress and notified the Wing Officer that Plaintiff had
               to go to the prison clinic immediately. (Compi. ¶J 23-24). The
               Wing Officer called defendant Supervising Officer Doe, who told
               Plaintiff he could not go to the clinic until after count ended
               approximately one hour later. (Compi. ¶ 25). Plaintiff went to the
               clinic at the conclusion of count at roughly 6:30 a.m. on an
               emergency pass. (Compi. ¶ 27). Plaintiff needed assistance to the
               clinic because he collapsed on his way there. (Compl. ¶ 29).
               Plaintiff passed out shortly after arriving at the clinic and had an
               oxygen mask on his face and IV tube when he woke up. The
               medical staff sent him to St. Francis where he was treated for an
               allergic reaction to Lisinopril. (Compi. ¶J 30-31). He alleges he
               suffers from recurring nightmares and PTSD and is afraid to take
               any medication. (Compi. ¶ 32). He claims this incident was never
               reported or written up properly. (Compi. 34).

Baker v. Camarillo, No. 17-12095, 2019 WL 2743964, at *1 (D.N.J. July 1, 2019). The claims

remaining against the Moving Defendants are:

   1. Deliberate indifference to plaintiffs medical needs pursuant to the New Jersey Civil
      Rights Act (“NJCRA”
   2. Deliberate indifference to plaintiffs medical needs pursuant to Section 1983
   3. Failure to protect plaintiff pursuant to Section 1983
   4. Failure to protect plaintiff pursuant to the NJCRA
   5. Medical malpractice under the New Jersey Tort Claims Act (“NJTCA”)

(See ECF 70 at 1).

       On July 1, 2019, this Court appointed Plaintiff an atoméy. (See ECF 29). On August 31,

2020, Moving Defendants filed a motion for summary judgment. (See ECF 58). Moving

Defendants do not contest the underlying facts giving rise to Plaintiffs complaint. Instead, their

motion for summary judgment makes three procedural arguments:


                                                 2
Case 3:17-cv-12095-PGS-DEA Document 73 Filed 09/09/21 Page 3 of 10 PageID: 717




     1. Plaintiff failed to exhaust his administrative remedies.
     2. Plaintiff failed to comply with the requirements of the affidavit of merit statute under
        state law.
     3. Plaintiff failed to comply with the notice requirements of the New Jersey Tort Claims
        Act.

           Plaintiff filed a response to the motion for summary judgment on September 21, 2020.

 (See ECF 60-62). Plaintiff’s response though only addressed Moving Defendants’ failure to

 comply with the affidavit of merit statute. (See ECF 62).

           On October 16, 2020, Moving Defendants filed a reply brief in support of their motion

for summary judgment. (See ECF 67). Moving Defendants’ reply brief noted Plaintiff’s response

did not oppose their motion for summary judgment with respect to the affidavit of merit statute

nor their lack of administrative exhaustion argument. (See id.)

           On October 20, 2020, Plaintiff filed a letter, which this Court construes as a sur-reply.

While sur-replies are typically only permitted with leave of court, see L. Civ. R. 7.l(d)(6), this

Court will permit the sur-reply in this instance. Plaintiff’s sur-reply continued to ignore Moving

Defendants’ lack of administrative exhaustion argument. Instead, Plaintiff argued Moving

Defendants’ affidavit of merit argument was inconsistent with previous orders entered by

Magistrate Judge Arpert.

           On June 8, 2021, this Court ordered the parties to supplement their briefs. Most relevant

to this opinion, Plaintiff states he is not conceding that he failed to exhaust his administrative

remedies. (See ECF 70 at 1).

    III.      SUMMARY JUDGMENT STANDARD

           Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A fact is material if it “might affect the outcome of the suit under the governing


                                                    3
Case 3:17-cv-12095-PGS-DEA Document 73 Filed 09/09/21 Page 4 of 10 PageID: 718



 law” and a dispute about a material fact is genuine “if the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.s. 242,

 248 (1986). Disputes over irrelevant or unnecessary facts will not preclude the Court from

 granting a motion for summary judgment. See id.

        A party moving for summary judgment has the initial burden of showing the basis for its

motion and must demonstrate that there is an absence of a genuine issue of material fact. See

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “A party asserting that a fact [is not]

genuinely disputed must support the assertion by        ...   citing to particular parts of materials in the

record, including depositions, documents   ...,   affidavits or declarations, stipulations (including

those made for purposes of the motion only), admissions, interrogatory answers, or other

materials.” Fed. R. Civ. P. 56(c)(1)(A). After the moving party adequately supports its motion,

the burden shifts to the nonmoving party to “go beyond the pleadings and by her own affidavits,

or by the depositions, answers to interrogatories, and admissions on file, designate specific facts

showing that there is a genuine issue for trial.” Celotex, 477 U.S. at 324 (internal quotation

marks omitted). To withstand a properly supported motion for summary judgment, the

nonmoving party must identify specific facts and affirmative evidence that contradict the moving

party. See Anderson, 477 U.S. at 250. “[IJf the non-movant’s evidence is merely ‘colorable’ or is

‘not significantly probative,’ the court may grant summary judgment.” Messa v. Omaha Prop. &

Cas. Ins. Co., 122 F. Supp. 2d 523, 528 (D.N.J. 2000) (quoting Anderson, 477 U.S. at 249-50)).

“If reasonable minds could differ as to the import of the evidence,” however, summary judgment

is not appropriate. See Anderson, 477 U.S. at 250-51.

       “In considering a motion for summary judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence; instead, the nonmoving party’s



                                                    4
Case 3:17-cv-12095-PGS-DEA Document 73 Filed 09/09/21 Page 5 of 10 PageID: 719



evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.” Marino v.

Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at 255). The

Court’s role in deciding a motion for summary judgment is simply “to determine whether there is

a genuine issue for trial.” Anderson, 477 U.S. at 249. Ultimately, there is “no genuine issue as to

any material fact” if a party “fails to make a showing sufficient to establish the existence of an

element essential to that party’s case.” Celotex, 477 U.S. at 322.

    IV.      DISCUSSION

    A. Notice Requirement of NJTCA

          One of Moving Defendants’ argument is that plaintiff failed to meet the notice

requirement of the NJTCA to proceed with his medical malpractice claim. At the outset, the

parties conceded during oral argument that the notice requirement of the NJTCA only applies to

plaintiff’s medical malpractice claim, not his federal and state constitutional claims.

                 The NJTCA requires that notice of a claim of injury against a
                 public entity be provided “no later than the 90th day after accrual
                 of the cause of action.” N.J. Stat. Ann. § 59:8—8. The NJTCA
                 notice requirement has several rationales. It “allows the public
                 entity time to review the claim and to promptly investigate the
                 facts and prepare a defense; provides them an opportunity to settle
                 meritorious claims before bringing suit; grants them an opportunity
                 to correct the conditions which gave rise to the claim; and allows
                 them to inform the State in advance as to the expected liability.”
                 Evans v. Gloucester Twp., 124 F. Supp. 3d 340, 354 (D.N.J. 2015)
                 (citing Velez v. City ofJersey City, 180 N.J. 284, 290, 850 A.2d
                 1238 (2004)).

                Failure to comply with the NJTCA notice requirement precludes
                recovery against both a public employee and a public entity. See
                 Velez, 180 N.J. at 296, (“Although we note that the better practice
                is for a potential plaintiff lo give notice to both the public entity
                and the public employee, N.J. Stat. Ann. § 59:8—8 only requires
                that notice be given to the public entity.). A plaintiff who fails to
                file such a claim within the 90-day period is “forever barred from
                recovering against a public entity or public employee.” N.J. Stat.
                Ann. § 59:8—8.


                                                  5
Case 3:17-cv-12095-PGS-DEA Document 73 Filed 09/09/21 Page 6 of 10 PageID: 720




                  There is a potential avenue of relief from the 90-day deadline.
                  A plaintiff can file a motion with the court requesting permission
                  to file a late notice of claim, which will be granted if
                  “extraordinary circumstances” excuse late filing. N.J. Stat. Ann. §
                  59:8—9. An application to file a late notice must be filed within one
                  year after the accrual of the claim. See id.

Lozano v. New Jersey, No. 17-6581, 2020 WL 3542374, at *14 (D.N.J. June 29, 2020).

        Plaintiff admits he did not file his notice of tort claim within ninety days. Instead, he

argues he filed a notice of tort claim on June 6, 2017, or within one year of the date of the

incident. Therefore, according to Plaintiff, he satisfied the late notice requirement. With respect

to not complying with filing a notice of tort claim within ninety days, the relevant New Jersey

statute permits as follows:

                  A claimant who fails to file notice of his claim within 90 days as
                  provided in section 59:8-8 of this act, may, in the discretion of a
                  judge of the Superior Court, be permitted to file such notice at any
                  time within one year after the accrual of his claim provided that the
                  public entity or the public employee has not been substantially
                  prejudiced thereby. Application to the court for permission to file a
                  late notice of claim shall he made upon motion supported by
                  affidavits based upon personal knowledge of the affiant showing
                  sufficient reasons constituting extraordinary circumstances for his
                  failure to file notice of claim within the period of time prescribed
                  by section 59:8-8 of this act or to file a motion seeking leave to file
                  a late notice of claim within a reasonable time thereafter; provided
                  that in no event may any suit against a public entity or a public
                  employee arising under this act be filed later than two years from
                  the time of the accrual of the claim.

N.J. Stat. Ann.   § 59:8-9.
        Filing a late notice of tort claim, as plaintiff did in this case, without leave of court is a

nullity and does not constitute substantial compliance with     § 59:8-9. See Rogers v.     Cape May

Cty. Office ofPublic Defender, 31 A.3d 934, 941-42 (N.J. 2011). Thus, merely because plaintiff

filed a notice of tort claim after ninety days, but within one year as opposed to an application for



                                                    6
 Case 3:17-cv-12095-PGS-DEA Document 73 Filed 09/09/21 Page 7 of 10 PageID: 721



 permission to file a late notice of tort claim, is insufficient in and of itself to comply with the

 statute.

            Plaintiff’s alternative argument is to grant him leave nunc pro tunc to seek such a request

 to file a latenotice of tort claim. Plaintiff Provides no caselaw to permit this Court to grant such a

 request nunc pro tunc so many years after the purported tort occurred. Furthermore, even if this

 Court were inclined to consider such a request, plaintiff would still need to show extraordinary

 circumstances for this Court to grant such a late request. “What constitutes “extraordinary

 circumstances” is inherently imprecise and must be determined on a case-by-case basis.” Jeffrey

v. State, No. A-1187-18, 2021 WL 1975175, at *3 (N.J. Super. Ct. App. Div. May 18, 2021)

(citing O’Donnell v. New Jersey Tpk. Auth., 236 N.J. 335, 347, 199 A.3d 786 (2019). While

extraordinary circumstances are not defined by the statute, Plaintiff makes no argument

whatsoever regarding what constituted extraordinary circumstances to warrant this Court

granting his request to consider his request to excuse his late notice of tort claim nunc pro tunc.

Accordingly, Moving Defendants are entitled to summary judgment on Plaintiff’s medical

malpractice claim.’

    B. Exhaustion

        Moving Defendants next argue they are entitled to summary judgment because plaintiff’s

federal and state constitutional claims are unexhausted. Under the Prison Litigation Reform Act,

(“PLRA”), prisoners must exhaust ‘such administrative remedies as are available’ before




‘Given that this Court is granting Moving Defendants motion due to plaintiffs lack of tort claim
notice, this Court need not analyze Moving Defendants’ alternative argument that they are
entitled to summary judgment on plaintiff’s medical malpractice claim due to plaintiffs
purported failure to complete an affidavit of merit.


                                                    7
    Case 3:17-cv-12095-PGS-DEA Document 73 Filed 09/09/21 Page 8 of 10 PageID: 722



    bringing suit to challenge prison conditions.”2 Ross v. Blake, 136 S. Ct. 1850, 1854—55 (2016)

    (quoting 42 U.S.C.   §   1997e(a)). “[T]hat language is ‘mandatory’: An inmate ‘shall’ bring ‘no

    action’ (or said more conversationally, may not bring any action) absent exhaustion of available

    administrative remedies.” Id. at 1856 (citing Woodfordv. Ngo, 548 U.S. 81, 85 (2007)). “There

    is no question that exhaustion is mandatory under the PLRA and that unexhausted claims cannot

    be brought in court.” Jones v. Bock, 549 U.S. 199, 211(2007). This includes constitutional

    claims, Woodford, 548 U.S. at 91 n.2, and “applies to all inmate suits about prison life, whether

    they involve general circumstances or particular episodes, and whether they allege excessive

    force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

           Exhaustion must be proper, meaning “prisoners must ‘complete the administrative review

    process in accordance with the applicable procedural rules,’ rules that are defined not by the

PLRA, but by the prison grievance process itself.” Jones, 549 U.S. at 218 (quoting Woodford,

548 U.S. at 88). “A prisoner must exhaust these remedies ‘in the literal sense[;]’ no further

avenues in the prisons grievance process should be available.” Smith v. Lagana, 574 F. App’x

    130, 131 (3d Cir. 2014) (quoting Spruill v. Gillis, 372 F.3d 218, 232 (3d Cir. 2004)). A district

court may decide whether a plaintiff exhausted his administrative remedies without a jury even if

there are disputed facts after providing notice to the parties and an opportunity to submit further

evidence. Paladino v. Newsome, 885 F.3d 203, 211 (3d Cir. 2018); Small v. Camden Cty., 728

F.3d 265, 270 (3d Cir. 2013). “Failure to exhaust is an affirmative defense the defendant must

plead and prove; it is not a pleading requirement for the prisoner-plaintiff.” Small, 728 F.3d at

268.




2
 New Jersey has a similar exhaustion requirement under state law. See N.J. Admin. Code
IOA: 1-4.4(d).
                                                                                                §

                                                      8
 Case 3:17-cv-12095-PGS-DEA Document 73 Filed 09/09/21 Page 9 of 10 PageID: 723



         Moving Defendants previously unsuccessful sought summary judgment due to plaintiff’s

 purported lack of exhaustion. In denying Moving Defendants’ previous motion for summary

 judgment, this Court noted that:

                 [d]efendants have failed to meet their burden of proof [on their
                lack of exhaustion argument]. Their statement of material facts do
                not cite to any portion of the record supporting their statement that
                Plaintiff failed to exhaust his remedies. (ECF No. 17-2 at 5 ¶ 21).
                They have not submitted any admissible evidence by anyone with
                knowledge of the prison’s grievance procedure and/or Plaintiffs
                submissions. There is no evidence attesting to the reliability of
                NJSP’s recordkeeping system. See Paladino, 885 F.3d at 211
                (holding that success of failure to exhaust argument based on the
                absence of any form “depends on the reliability of the Prison’s
                recordkeeping system”).

Baker, 2019 WL 2743964. at *4•

        As noted by Plaintiff’s counsel during oral argument on this motion, Moving Defendants

instant motion for summary judgment suffers from similar defects as did their previous attempt.

Indeed, Moving Defendants’ current statement of material facts again lacks any citation to the

record that plaintiff did not exhaust his administrative remedies. (See ECF 58-1). Moving

Defendants’ current motion also similarly lacks admissible evidence by anyone with knowledge

of NJSP’s grievance procedure. In their reply, Moving Defendants assert there is no challenge to

the reliability of the prisons record keeping. However, as an affirmative defense and as the

moving party in this motion for summary judgment, Moving Defendants have the burden to

prove lack of exhaustion. See Tormasi v. Lanigan, 363 F. Supp. 3d 525, 536 (D.N.J. 2019)

(citations omitted). Moving Defendants’ Exhibit B to their motion appears to be a list of

communications of Plaintiff’s grievances. However, this attachment lacks any corresponding

certification from a custodian of this recoid or even a certification from counsel that this exhibit

constitutes the full extent of Plaintiff’s grievances. Finally, as with Moving Defendants’ previous



                                                  9
Case 3:17-cv-12095-PGS-DEA Document 73 Filed 09/09/21 Page 10 of 10 PageID: 724



motion, Moving Defendants fail to include relevant information in the record regarding the

administrative exhaustion process at NJSP.                             -




        Given these continued deficiencies, this Court cannot grant Moving Defendants summary

judgment due to lack of exhaustion at this time. These continued deficiencies in Moving

Defendants’ motion require this Court to conclude the burden has not yet ever shifted to Plaintiff

because Moving Defendants have yet to adequately support their motion on lack of exhaustion.

Nevertheless, this Court will deny this portion of Moving Defendants’ motion without prejudice.

Moving Defendants shall be given one final opportunity to correct the deficiencies in their lack

of exhaustion argument, to the extent they can or elect to do so. Moving Defendants shall be

given thirty days to file such a motion.

                                       CONCLUSION

       For the foregoing reasons, Moving Defendants’ motion for summary judgment is granted

in part. Moving Defendants are granted summary judgment on plaintiffs medical malpractice

claim. The remainder of Moving Defendants’ motion is denied without prejudice. Moving

Defendants’ may attempt to reargue lack of exhaustion in another motion for summary judgment

that must be filed within thirty days. An appropriate order will be entered.



DATED:




                                                             PETER 0. SHERIDAN
                                                             United States District Judge




                                                 10
